Citation Nr: 1810837	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  13-14 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 28, 1972 to July 13, 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2015.  A transcript is of record. 

In June 2015 and May 2017, the Board remanded this issue for further development, including for the provision of a VA examination and addendum opinion regarding the etiology of the Veteran's bipolar disorder.  That development having been addressed, the case has since returned to the Board.


FINDING OF FACT

The Veteran's acquired psychiatric disorder, to include bipolar disorder, is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include bipolar disorder, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017)



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The appellant has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology for certain specified diseases.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b). 

Where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946, and certain chronic diseases such as arthritis become manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The disease need not be diagnosed within a presumptive period, it must be shown by acceptable medical or lay evidence, that there were characteristics manifestations of the disease to the required degree during that time.  Id.  Presumptive periods do not apply to periods of ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

A veteran is competent to report on that of which he or she has personal knowledge. Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran asserts that his bipolar disorder was caused and/or aggravated by his military service.  See June 2013Form 9 (noting the Veteran was tormented mentally in boot camp which aggravated his bipolar condition); April 2015 Board Hearing (establishing that before joining the service his mother told him that something was wrong with him but his psychiatric condition mushroomed during service); September 2015 Statement in Support of Claim (noting the Veteran's military service aggravated his mood swings).  Specifically, the Veteran alleges that his attempts to reconcile his religious beliefs with his military service as well as problems with other recruits triggered his psychiatric symptoms.  See May 2013 Mental Health Note (noting feelings of guilt being in Navy, as carrying a gun was a betrayal of religion); April 2015 Board Hearing (reflecting that the Veteran was in torment over whether he was doing the right thing by joining the military.  In addition, other recruits kept messing up his clothes and rack). 

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C. § 1111 (2012); VAOPGCPREC 3-03 (July 16, 2003).  Only such conditions as are recorded in examination reports are to be considered as "noted."  See 38 U.S.C. § 1132 (2012); 38 C.F.R. § 3.304(b) (2016).  A history of pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such conditions.  See 38 C.F.R. § 3.304(b) (1) (2016).  Indeed, while a history of the pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such condition, such history is to be considered with all other material evidence when determining whether a condition pre-existed active duty service.  See 38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d) (2017); Cosman v. Principi, 3 Vet. App. 503, 505 (1992). 

In other words, in order to rebut the presumption of soundness at service entry for a condition that is not "noted" at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-03; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Jordan v. Principi, 17 Vet. App. 261 (2003).

The Veteran's April 1972 entrance exam does not note that the Veteran suffered from or had a history of psychiatric disorders.  In addition, the Veteran's service treatment record do not contain any evidence asserting that the Veteran was treated for or diagnosed with any psychiatric disorders.  Accordingly, the presumption of soundness is not rebutted.  The Veteran's mental condition is presumed sound at entry and the claim must be considered as a normal claim for service connection rather than one based on aggravation.  See Wagner, 370 F.3d at 1094; see also 38 U.S.C. § 1111.

The Veteran was first diagnosed with a psychiatric disorder in May 1998 after a social security psychological assessment.  The Veteran was found to have a diagnosis of schizophrenia and obsessive compulsive disorder.  See May 1998 Psychiatric Evaluation.  The Veteran's condition was later found to be more accurately contemplated under the diagnosis of bipolar disorder.  See September 2010 Social Security Records (reporting a diagnosis of schizophrenia bipolar type); July 2015 VA C&P Examination Report. 

The Veteran's bipolar disorder was found to be primarily characterized by symptoms of a lack of concentration, mood swings, loquaciousness with a lack of goal orientation, paranoia, and nervousness.  See May 1998 Psychiatric Evaluation; September 2010 Social Security Records; January 2013 Psychiatry Notes; June 2013 Buddy Statement; November 2017 Buddy Statement; December 2017 Buddy Statement. 

Additionally, the Veteran's brother submitted a buddy statement attesting that the Veteran's current condition was caused by his struggle with religion and enlistment in the military.  See June 2013 Buddy Statement (reflecting that the Veteran's dad was happy he joined the military while his mother was not, causing a struggle with Veteran to earn the respect of his father and please his mother); November 2017 Buddy Statement (noting that according to his religion, the Veteran was not to join the military and his subsequent enlistment caused strong feelings of guilt, depression, and isolation). 

The Veteran was afforded a VA examination in July 2015.  The examiner reflected that the Veteran had trouble academically during his primary years, began smoking marijuana, and quit school.  The Veteran recounted various issues he had during service, including being threatened by a fellow shipmate, problems remembering general orders, and fears regarding his ability to perform during combat.  The examiner reported that Veteran was found unfit for service and discharged after developing a rash due to a smallpox vaccine.  The examiner also noted that the Veteran attributed the etiology of his bipolar disorder to his mental torment during service and stated that a church elder noted his symptoms in the mid-1970s. 

The examiner opined that the Veteran's condition was less likely than not attributed to his military service.  As a rationale, the examiner determined that the Veteran's mental torment appeared to refer to a moral dilemma due to his religious beliefs and his desire to serve in the Navy.  Moreover, the examiner noted that comments from a neighbor, who is not a psychiatrist or psychologist, does not constitute evidence that the Veteran was exhibiting a mental health condition at that time.  The examiner continued that the Veteran was able to hold jobs after service and was not diagnosed with a disability until 1998, 20 years after service.  Further, his condition had been continuous since the 1990s and the record did not contain any evidence to support a conclusion that the Veteran developed a psychiatric condition within a year of his discharge from service.  

The Veteran was afforded another VA examination in July 2017.  That examiner also found that the Veteran's bipolar condition was less likely than not associated with his military service.  The examiner noted that the Veteran's desire for moral guidance and engagement in "sinful activities" after service were not symptoms of bipolar disorder.  See e.g. Buddy Statement (alleging that the Veteran's quandary regarding his religion and enlistment caused him to have illicit encounters with women).  The examiner opined that had the Veteran exhibited bipolar mood swings or other bipolar symptoms such as impaired thought processes during his military tenure, it would have attracted the attention of the chain of command and impacted his military performance.  The examiner alternatively noted that the Veteran had a history of marijuana abuse (both pre- and post- military) in addition to a family history of mental illness.  See January 2013 Psychiatry Note (reflecting the Veteran's father was psychiatrically hospitalized for six months due to depression); July 2015 VA C&P Examination Report (noting the Veteran's aunt had mental health illnesses).  The examiner reported that substantial medical literature correlates marijuana use, particularly during adolescence, and the incidence of manic symptoms associated with bipolar disorder.  The examiner further noted that the medical community has established that a family history of mental illness, particularly in a parent, increases the incidence of mental illness.

The Board has considered the Veteran's lay and buddy statements regarding the symptoms of his psychiatric condition.  In particular, the Board acknowledges the statements by the Veteran and his brother, supporting the assertion that the Veteran's dilemma regarding his religious adherence and his desire to serve his country caused the onset of his psychiatric symptoms.  While the Veteran and his brother are competent to describe the Veteran's symptoms, the Board finds that there is no evidence of record to show that either individual has the specialized medical education, training, or experience necessary to render a competent medical opinion as to the nature and etiology of the claimed bipolar disorder.  Diagnosing bipolar disorder and providing an etiological opinion is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, any lay statements are outweighed by the probative medical opinions definitively finding that the Veteran's current bipolar disorder is not related to service. 

Accordingly, the preponderance of the evidence weighs against a relationship to service.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a bipolar disorder is denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder is denied. 



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


